                                  ARTHUR H. FORMAN
                                        Attorney at Law
                                       98-20 Metropolitan Avenue
                                     Forest Hills, New York 11375
                                              _________
                                  Tel: 718-268-2616 Fax: 718-575-1600
                                       e-Mail: ahf@ahforman.com



                                               January 21, 2020


Judge Lois Bloom
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                      Re:      Molina, et al. v. Tapper, et al.
                                               Civil Case No. 19-CV-01425 (ENV)(JB)

Dear Judge Bloom:

        This office represents defendants John Tapper and J.J. Tapper & Co., Inc. I write jointly
with Darren Rumack, a partner with The Klein Law Group, attorneys for plaintiffs, and Stephen
Hans, attorney for defendant United T. LLC, to advise the Court that the parties adjourned the
mediation scheduled for Wednesday, January 22, 2020. The assigned mediator, Ronald
Kreisman, has no objection to this request. My clients, J.J. Tapper & Co., Inc. and John Tapper
have retained a bankruptcy attorney, Gregory Messer, who expects to file for bankruptcy
protection on behalf of my clients in the next few weeks. My clients are therefore not willing to
make an offer in settlement of the action.

        Further, plaintiff’s attorney has advised me he intends to amend the Complaint to add an
additional defendant, Marius Tapper. I have responded that I do not believe the allegations in
the proposed Amended Complaint he emailed to me are sufficient to state a cause of action. I
have advised Mr. Rumack that I will be recommending to Marius Tapper that he retain my office
to represent him and that I will file a motion to dismiss if I am retained.

       Because my clients intend to file for bankruptcy protection, and plaintiff intends to amend
the complaint to add a new defendant, it is respectfully submitted that the decision of the parties
to adjourn mediation should be approved by the Court.

       The parties thank you for your consideration of this request.

                                               Very truly yours,

                                                       /S

                                               Arthur H. Forman

AHF/ms
